COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Ryan Seales

Appellate case number:    01-22-00324-CR

Trial court case number: 1561941

Trial court:              228th District Court of Harris County

        On June 21, 2022, this Court denied the petition for writ of mandamus filed by relator,
Ryan Seales. Any motion for rehearing was due July 6, 2022. TEX. R. APP. P. 49.1, 49.5. On
July 6, 2022, relator filed a Motion to Extend Time to file a motion for rehearing and/or en banc
reconsideration of his petition for writ of mandamus. On July 8, 2022, relator filed a First
Amended Motion to Extend Time to file a motion for rehearing and/or en banc reconsideration.
Relator requests an extension to July 20, 2022.
       Relator’s First Amended Motion to Extend Time is granted. Relator’s motion for
rehearing and/or en banc reconsideration, if any, is due July 20, 2022. See TEX. R. APP. P. 49.9.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_______________
                              Acting individually 


Date: July 14, 2022